     Case 2:20-cv-00279 Document 24 Filed 07/23/20 Page 1 of 3 PageID #: 171



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION


GARY MOLES and
VICTORIA G. MOLES,
individually, and on behalf of all others
similarly situated in West Virginia,

                               Plaintiffs,

v.                                                 CIVIL ACTION NO. 2:20-cv-00279

COLUMBIA GAS TRANSMISSION, LLC and
COMUMBIA PIPELINE GROUP SERVICES
COMPANY,

                               Defendants.



                                             ORDER


       The Court has reviewed the Defendants’ Motion to Dismiss Native Gas Claims in

Plaintiffs’ Amended Class Action Complaint (Document 10), the Defendants’ Memorandum in

Support of Motion to Dismiss Native Gas Claims in Plaintiffs’ Amended Class Action Complaint

(Document 11), the Plaintiffs’ Motion for Leave to Amend Class Action Complaint to Join

Plaintiffs (Document 18), the proposed Second Amended Class Action Complaint (Document 18-

1), the Memorandum of Law in Support of Motion for Leave to Amend Class Action Complaint to

Join Plaintiffs (Document 19), and the Plaintiffs’ Response in Opposition to Defendants’ Motion

to Dismiss Native Gas Claims (Document 20).

       The Plaintiffs are property owners who allege that the Defendants are storing and removing

natural gas without having acquired the rights to do so. The Defendants moved to dismiss
    Case 2:20-cv-00279 Document 24 Filed 07/23/20 Page 2 of 3 PageID #: 172



portions of the complaint on the grounds that the named Plaintiffs did not own the oil, gas, or

mineral rights, and therefore had no standing to bring a lawsuit regarding the removal of the natural

gas. The Plaintiffs’ proposed amended complaint adds named Plaintiffs who own mineral rights.

The Plaintiffs assert that the proposed amendment moots the motion to dismiss. The Defendants

have not responded to the Plaintiffs’ motion to amend and have not filed a reply brief regarding

the motion to dismiss.

       Rule 15(a)(2) of the Federal Rules of Civil Procedure encourages Courts to freely grant

motions for leave to amend pleadings “when justice so requires.” Fed. R. Civ. P. 15(a)(2). “A

district court may deny a motion to amend when the amendment would be prejudicial to the

opposing party, the moving party has acted in bad faith, or the amendment would be futile.”

Equal Rights Ctr. v. Niles Bolton Associates, 602 F.3d 597, 603 (4th Cir. 2010). “Motions to

amend are typically granted in the absence of an improper motive, such as undue delay, bad faith,

or repeated failure to cure a deficiency by amendments previously allowed.” Harless v. CSX

Hotels, Inc., 389 F.3d 444, 447 (4th Cir. 2004).

       The motion to amend was filed early in the litigation, prior to entry of a scheduling order.

There is no evidence or suggestion that the amendment would be prejudicial, was made in bad

faith, or would be futile. Therefore, the Court ORDERS that the Plaintiffs’ Motion for Leave to

Amend Class Action Complaint to Join Plaintiffs (Document 18) be GRANTED and that the

proposed Second Amended Class Action Complaint (Document 18-1) be FILED as a separate

docket entry. The Court further ORDERS that the Defendants’ Motion to Dismiss Native Gas

Claims in Plaintiffs’ Amended Class Action Complaint (Document 10) be TERMINATED AS

MOOT.


                                                   2
    Case 2:20-cv-00279 Document 24 Filed 07/23/20 Page 3 of 3 PageID #: 173



       The Plaintiffs’ response to the motion to dismiss indicates that the parties anticipate seeking

to consolidate this case with a near identical action pending before Magistrate Judge Tinsley,

Parsons, et. al. v. Columbia Gas Transmission, LLC, et. al., Civil Action Number 2:19-cv-649.

The Court ORDERS the parties to file any motion to consolidate no later than August 7, 2020.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and to

any unrepresented party.

                                              ENTER:          July 23, 2020




                                                 3
